Citation Nr: 1004152	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-00 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for Reiter's syndrome.

3.  Entitlement to service connection for a bilateral eye 
condition, to include as secondary to Reiter's syndrome. 

4.  Entitlement to service connection for a heart condition, 
to include as secondary to Reiter's syndrome. 

5.  Entitlement to service connection for chronic urinary 
tract infections, to include as secondary to Reiter's 
syndrome. 

6.  Entitlement to service connection for a gastrointestinal 
disability, to include as secondary to Reiter's syndrome. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1966.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2006, the Veteran testified at a hearing before a 
hearing officer at the RO.  A transcript of the hearing is of 
record.

The issues of entitlement to service connection for Reiter's 
syndrome, a bilateral eye condition, a heart condition, 
chronic urinary tract infections, and a gastrointestinal 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran does not have asbestosis. 


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Veteran contends that service connection is warranted for 
asbestosis as it was incurred during service aboard the naval 
vessel USS Little Rock when he slept beneath pipes wrapped in 
asbestos.  He testified during his June 2006 hearing that 
asbestosis was diagnosed soon after his separation from 
active duty when he began work at U.S. Steel and was provided 
a chest X-ray.  

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the Veteran's contentions that 
service connection is warranted for asbestosis, the Board 
finds that evidence of record is against a finding that there 
is a current disease or disability. 

Service treatment records are negative for complaints or 
treatment pertaining to asbestosis or the Veteran's lungs.  
Chest X-rays provided throughout the Veteran's period of 
active service and during his August 1966 separation 
examination were consistently normal. 

The record is negative for any competent evidence of 
asbestosis.  None of the Veteran's treating physicians have 
diagnosed this condition, and there is no medical evidence 
supporting the Veteran's contentions that he currently has 
asbestosis.  While the Veteran testified that he was 
diagnosed with asbestosis in the 1960s, to be present as a 
current disability the condition must be shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  That is, 
the condition must be shown at the time of the claim, as 
opposed to some time in the distant past.  Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998).  The Veteran has not 
alleged, and the evidence does not show, that he has been 
diagnosed or treated for complaints associated with 
asbestosis since his claim for service connection was 
received in August 2004.  

The Board has considered the testimony of the Veteran that he 
currently has asbestosis and while he is competent to testify 
as to observable symptoms such as difficulty breathing, his 
opinion as to the cause of his breathing problems simply 
cannot be accepted as competent evidence.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006); 
see also Jones v. Brown, 7 Vet. App. 134, 137 (1994) (where 
the determinative issue is one of diagnosis or medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). 

In sum, there is no competent evidence establishing the 
presence of asbestosis during the claims period.  Without 
such evidence the necessary element for service connection of 
a current disability is not shown.  Absent proof of the 
existence of the disability being claimed, there can be no 
valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board 
must conclude that the preponderance of the evidence is 
against the claim.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a December 2004 
letter, prior to the initial adjudication of his claim.  The 
Veteran also received notice regarding the disability-rating 
and effective-date elements of the claim in an April 2007 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice, specifically Dingess notice, was 
provided after the initial adjudication of the claim, this 
timing deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was 
readjudicated in the January 2008 SSOC.  Therefore, any 
timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  The Veteran testified in June 
2006 that he was diagnosed with asbestosis based on results 
of an X-ray performed in connection with his post-service 
employment with U.S. Steel.  The RO attempted to obtain 
copies of medical records from the Veteran's employer, but a 
letter from the Veteran received in May 2007 indicates that 
no medical records are available during the period of his 
employment from 1966 to 1984.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The Board acknowledges that the Veteran has not been afforded 
a VA examination or medical opinion in response to his claim 
but has determined that no such examination or opinion is 
required.  The record contains no competent evidence of 
asbestosis, and none of the Veteran's current physicians have 
diagnosed this condition.  The Veteran testified in June 2006 
that he was diagnosed with asbestosis based on a chest X-ray 
soon after his separation from active duty service, but there 
is no medical evidence of a current disability during the 
claims period and the Veteran is not competent to provide an 
opinion regarding a medical diagnosis.  Jones v. Brown, 7 
Vet. App. at 137.  As there is no competent evidence of a 
current disability, a VA examination or medical opinion is 
not required by the duty to assist. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to service connection for asbestosis is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

In support of his claims for entitlement to service 
connection for Reiter's syndrome, a bilateral eye condition, 
a heart condition, chronic urinary tract infections, and a 
gastrointestinal disability, the Veteran has submitted 
several medical statements providing a link between his 
Reiter's syndrome, its associated conditions, and active duty 
service.  While these medical opinions appear to have been 
based on the Veteran's reported history of food poisoning in 
service, they do provide some evidence of an association 
between his claimed disabilities and active duty.  
Accordingly, upon remand, the Veteran should be provided a VA 
examination to determine the nature and etiology of the 
claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination with an appropriate examiner.  
The claims file, including a copy of this 
remand, must be reviewed by the examiner 
in conjunction with the examination.

After examining the Veteran and reviewing 
the claims folder, include service 
treatment records, the examiner should 
provide an opinion as to whether any 
currently present Reiter's syndrome is at 
least as likely as not (e.g., a 50 
percent or greater probability) related 
to any event of service including the 
Veteran's reported incident of food 
poisoning in 1965.  

The examiner should also determine 
whether the Veteran has a bilateral eye 
condition, a heart condition, chronic 
urinary tract infections, and a 
gastrointestinal disability that are at 
least as likely as not etiologically 
related to Reiter's syndrome or any 
incident of active duty service. 

The rationale for any opinions must be 
provided, and the report of this 
examination must be added to the claims 
file.

2.  If the benefits sought on appeal are 
not granted, the agency of original 
jurisdiction should issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).




______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


